                                             Case 3:18-cv-06721-JCS Document 85 Filed 10/18/19 Page 1 of 26


                                           Donald R. McPhail (admitted pro hac vice)   Guy W. Chambers (State Bar No. 101611)
                                       1   Email: dmcphail@dickinsonwright.com         E-Mail: gchambers@sideman.com
                                           Shih Ching Li (admitted pro hac vice)       Ellen P. Liu (State Bar No. 280459)
                                       2   Email: eli@dickinsonwright.com              E-Mail: eliu@sideman.com
                                           DICKINSON WRIGHT PLLC                       SIDEMAN & BANCROFT LLP
                                       3   International Square                        One Embarcadero Center, Twenty-Second Floor
                                           1825 Eye St. N.W., Suite 900                San Francisco, California 94111-3711
                                       4   Washington, D.C. 20006                      Telephone: (415) 392-1960
                                           Telephone: (202) 457-0160                   Facsimile: (415) 392-0827
                                       5   Facsimile: (844) 670-6009
                                       6   Jonathan D. Baker (State Bar No. 196062)    Ryan O. White (admitted pro hac vice)
                                           Email: jdbaker@dickinsonwright.com          Email: rwhite@taftlaw.com
                                       7   DICKINSON WRIGHT RLLP                       Elizabeth Shuster (admitted pro hac vice)
                                           800 W. California Avenue, Suite 110         Email: eshuster@taftlaw.com
                                       8   Sunnyvale, CA 94086                         TAFT, STETTINIUS & HOLLISTER LLP
                                           Telephone: (408) 701-6100                   One Indiana Square, Suite 3500
                                       9   Facsimile: (844) 670-6009                   Indianapolis, Indiana 46204
                                                                                       Telephone: (317) 713-3500
                                      10                                               Facsimile: (317) 713-3699
                                      11   Jia-geng Lu (State Bar No. 271589)          Jaimin H. Shah (admitted pro hac vice)
                                           Email: jlu@dickinsonwright.com              Email: jshah@taftlaw.com
                                      12
800 W. California Avenue, Suite 110




                                           DICKINSON WRIGHT PLLC                       TAFT STETTINIUS & HOLLISTER LLP
                                           607 W. 3rd Street, Suite 2500               111 E. Upper Wacker Drive, Suite 2800
                                      13
      Sunnyvale, CA 94086




                                           Austin, Texas 78701                         Chicago, IL 60601
                                           Telephone: (512) 770-4200                   Telephone: (312) 836-4171
                                      14   Facsimile: (844) 670-6009                   Facsimile: (312) 966-8607
                                      15   Attorneys for Ely Holdings Limited
                                           and Greenlite Glass Systems Inc.
                                      16

                                      17                               UNITED STATES DISTRICT COURT

                                      18                            NORTHERN DISTRICT OF CALIFORNIA

                                      19                                  SAN FRANCISCO DIVISION

                                      20   ELY HOLDINGS LIMITED,                        Case No. 3:18-cv-06721 JCS
                                           a United Kingdom company, and
                                      21   GREENLITE GLASS SYSTEMS INC.,
                                           a Canadian Company
                                      22
                                                         Plaintiffs,                    PLAINTIFFS’ OPENING CLAIM
                                      23                                                CONSTRUCTION BRIEF
                                                  v.
                                      24
                                           O’KEEFFE’S, INC. d/b/a SAFTI FIRST,
                                      25   a California corporation,

                                      26                 Defendant.

                                      27

                                      28

                                           PLAINTIFFS’ OPENING CLAIM
                                                                                                              Case No. 3:18-cv-06721 JCS
                                           CONSTRUCTION BRIEF
                                                Case 3:18-cv-06721-JCS Document 85 Filed 10/18/19 Page 2 of 26



                                       1                                                     TABLE OF CONTENTS
                                                                                                                                                                                      Page
                                       2
                                           I.       INTRODUCTION ...............................................................................................................1
                                       3
                                           II.      BACKGROUND .................................................................................................................1
                                       4
                                           III.     CLAIM CONSTRUCTION PRINCIPLES AND APPLICABLE LAW ............................3
                                       5
                                           IV.      ARGUMENT .......................................................................................................................5
                                       6

                                       7            A.        The Two Layers Of Glass Are Separated By One Or More Of The Load
                                                              Transferring Means ..................................................................................................5
                                       8
                                                    B.        A Vertical Portion Transferring Load From The First Layer Of Glass Above
                                       9                      Directly To The Structural Frame Below, Bypassing The Second Layer Of
                                                              Glass .........................................................................................................................8
                                      10
                                                    C.        The Second Layer Of Glass Is Suspended From The First Layer Of Glass
                                      11                      Such That There Is A Small Gap Between The First And Second Layers Of
                                      12                      Glass .......................................................................................................................11
800 W. California Avenue, Suite 110




                                      13            D.        The Load Transferring Means Transfers Load Applied To The First Layer
      Sunnyvale, CA 94086




                                                              Of Glass Directly To The Structural Frame, Bypassing The Second Layer
                                      14                      Of Glass .................................................................................................................13
                                      15            E.        Comprising A First Layer Of Glass Which Is A Structural Glass And A
                                                              Second Layer Of Glass Which Is A Fire Rated Glass ...........................................14
                                      16
                                                    F.        The Distance From The Upper Surface Of The Second Layer Of Glass To
                                      17
                                                              The Lower Surface Of The First Layer Of Glass Is Less Than 50 mm .................16
                                      18
                                                    G.        The First Layer Of Glass Being Supported By The Or Each Load
                                      19                      Transferring Means And The Second Layer Of Glass Being Supported By
                                                              The Structural Frame .............................................................................................18
                                      20
                                                    H.        Load Transferring Means Comprises A First Portion For Bearing The Load
                                      21                      Applied To The First Layer Of Glass And A Second Portion For
                                      22                      Transmitting The Load Applied To The First Layer Of Glass To The
                                                              Structural Frame.....................................................................................................20
                                      23
                                                    I.        “Glazing Bar”.........................................................................................................21
                                      24
                                           V.       CONCLUSION ..................................................................................................................23
                                      25

                                      26

                                      27

                                      28
                                           PLAINTIFFS’ OPENING CLAIM
                                                                                                                 i                                   Case No. 3:18-cv-06721 JCS
                                           CONSTRUCTION BRIEF
                                             Case 3:18-cv-06721-JCS Document 85 Filed 10/18/19 Page 3 of 26



                                       1                                                TABLE OF AUTHORITIES
                                                                                                                                                                          Page
                                       2   Cases

                                       3   Abbott Labs. v. Sandoz Inc.,
                                              566 F.3d 1282 (Fed. Cir. 2009)................................................................................................. 3
                                       4
                                           Continental Circuits v. Intel Corp.,
                                       5      915 F.3d 788 (Fed. Cir. 2019)............................................................................................... 3, 4

                                       6   Douglas Dynamics, LLC v. Buyers Products Co.,
                                              717 F.3d 1336 (Fed. Cir. 2013)................................................................................................. 3
                                       7   DSW, Inc. v. Shoe Pavilion, Inc.,
                                             537 F.3d 1342 (Fed. Cir. 2008) ................................................................................................. 3
                                       8
                                           GE Lighting Solutions LLC v. AgiLight, Inc.,
                                       9      750 F.3d 1304 (Fed. Cir. 2014)................................................................................... 10, 14, 21
                                      10   Kara Tech. Inc. v. Stamps.com Inc.
                                              582 F.3d 1341 (Fed. Cir. 2009)................................................................................................. 4
                                      11
                                           O2 Micro Int’l v. Beyond Innovation Technology Co. Ltd.,
                                      12      521 F.3d 1351 (Fed. Cir. 2008)................................................................................................. 5
800 W. California Avenue, Suite 110




                                      13   Oatey v. IPS,
      Sunnyvale, CA 94086




                                              514 F.3d 1271 (Fed. Cir. 2008)................................................................................... 10, 14, 21
                                      14   Phillips v. AWH Corp,
                                              415 F.3d 1303 (Fed. Cir. 2005) (en banc) ............................................................................ 3. 4
                                      15
                                           PODS, Inc. v. Porta Stor, Inc.,
                                      16     484 F.3d 1358 (Fed. Cir. 2007)............................................................................................... 22
                                      17   Ruckus Wireless v. Innovative Wireless,
                                              824 F.3d 999 (Fed. Cir. 2015)................................................................................................... 4
                                      18
                                           Sumitomo Dainippon Pharma Co. v. Emcure Pharm. Ltd.,
                                      19      887 F.3d 1153 (Fed. Cir. 2018)................................................................................................. 3

                                      20   SuperGuide Corp. v. DirecTV Enters., Inc.,
                                              358 F.3d 870 (Fed. Cir. 2004) ................................................................................................... 3
                                      21   Thorner v. Sony Comput. Entm’t Am. LLC,
                                              669 F.3d 1362 (Fed. Cir. 2012)................................................................................................. 6
                                      22
                                           Vitronics Corp. v. Conceptronic, Inc.,
                                      23       90 F.3d 1576 (Fed. Cir. 1996)................................................................................. 4, 10, 14, 21
                                      24   Wi-LAN, Inc. v. Apple Inc.,
                                              811 F.3d 455 (Fed. Cir. 2016)................................................................................................... 4
                                      25
                                           WPIP, LLC v. Kohler Co.,
                                      26     829 F.3d 1317 (Fed. Cir. 2016)............................................................................................... 18

                                      27

                                      28
                                           PLAINTIFFS’ OPENING CLAIM
                                                                                                             ii                              Case No. 3:18-cv-06721 JCS
                                           CONSTRUCTION BRIEF
                                                Case 3:18-cv-06721-JCS Document 85 Filed 10/18/19 Page 4 of 26


                                       1            Plaintiffs Ely Holdings Limited (“Ely”) and Greenlite Glass Systems Inc. (“Greenlite”; Ely
                                       2   and Greenlite collectively “Plaintiffs”) respectfully submit this Opening Claim Construction Brief
                                       3   in support of their proposed constructions for the disputed claim terms of U.S. Patent No.
                                       4   7,694,475 (“the ‘475 patent”; Ex. A).
                                       5   I.       INTRODUCTION
                                       6            Ely and Greenlite brought this suit against Defendant O’Keeffe’s, Inc. d/b/a SAFTI FIRST
                                       7   for infringement of the ‘475 patent, entitled “Fire Rated Glass Flooring” and naming Michael Rae
                                       8   as the sole inventor. For the reasons set forth in this Opening Claim Construction Brief, Ely and
                                       9   Greenlite respectfully request that the Court construe the disputed claim limitations as proposed
                                      10   by Plaintiffs and, concomitantly, reject Defendant’s improperly limiting constructions.
                                      11            As detailed below, each of Plaintiffs’ proposed constructions reflects the plain and ordinary
                                      12
800 W. California Avenue, Suite 110




                                           meaning of the corresponding disputed claim term, and are supported by the intrinsic evidence, as
                                      13
      Sunnyvale, CA 94086




                                           well as, where appropriate, by the extrinsic evidence. Defendant’s proposed constructions, on the
                                      14   other hand, all seek to introduce one or more restrictive limitations, likely in the hopes of crafting
                                      15   a non-infringement argument therefrom, but, in doing so, clearly exclude embodiments expressly
                                      16   disclosed and claimed in the ‘475 patent. Plaintiffs respectfully submit that the Court should reject
                                      17   Defendant’s legally flawed efforts and adopt Plaintiffs’ proposed constructions for each disputed
                                      18   term.
                                      19   II.      BACKGROUND
                                      20            The U.S. Patent & Trademark Office lawfully issued the ‘475 patent on April 13, 2010 to
                                      21   Michael Scott Rae. See Ex. A. The ‘475 patent was originally assigned to Roger Wilde Limited,
                                      22   but is now assigned to Plaintiff Ely Holdings Limited.
                                      23            The ‘475 patent relates to a fire rated glass flooring system composed of an upper structural
                                      24   glass layer and a lower fire rated glass layer, the two layers being separated by at least one load
                                      25   transferring mechanism (“LTM”).
                                      26            During a fire, the lower fire rated glass layer delays the passage of fire, heat, and smoke
                                      27   from below for a predetermined time, during which it is gradually consumed by the fire and
                                      28   structurally degraded. See Ex. B, Opening Claim Construction Expert Report of Tim Macfarlane

                                           PLAINTIFFS’ OPENING CLAIM
                                                                                             1                        Case No. 3:18-cv-06721 JCS
                                           CONSTRUCTION BRIEF
                                            Case 3:18-cv-06721-JCS Document 85 Filed 10/18/19 Page 5 of 26


                                       1   (“Macfarlane Opening”) at ¶ 31. The LTMs, however, support the structural glass layer above
                                       2   throughout this degradation process and so maintain the stability and integrity of the upper walking
                                       3   surface of the structural glass layer, thereby enabling people to safely evacuate the burning
                                       4   structure. See id. at ¶ 32. To support the structural glass layer above the fire rated glass layer, the
                                       5   LTMs are positioned on the structural frame near the outer edges/ends of the structural and fire
                                       6   rated glass layers. See id. Beneficially, this unique placement of the LTMs avoids obstructing the
                                       7   view through both of the glass layers while still enabling transfer of the applied weight through
                                       8   the LTM to the structural frame below. See id. at ¶ 33.
                                       9              The LTMs also enable the fire rated and structural glass layers to be positioned much closer
                                      10   to one another, at distances less than 50 mm, an arrangement that was not possible with prior art
                                      11   fire rated glass flooring systems. See id. at ¶¶ 33-35. Not only does this configuration provide a
                                      12
800 W. California Avenue, Suite 110




                                           more aesthetically pleasing appearance, but it also allows the two layers to be bonded or connected
                                      13
      Sunnyvale, CA 94086




                                           to one another. See id. at ¶¶ 39-40.
                                      14              Thus, as shown below in Configuration #2, in certain embodiments, the two layers of glass
                                      15   can be joined or connected to one another by a bead of structural silicone to create a sealed airspace
                                      16   (much like a double glazed window) – an arrangement that is particularly suitable for applications
                                      17   where one side of the flooring faces the environment and the other faces the interior of a structure
                                      18   (such as a walkable skylight). See id. at ¶ 46. In other embodiments, the space between the
                                      19   structural glass layer and the fire-rated glass layer can be filled as shown in Configuration #3, such
                                      20   as with additional intumescent material, or even another layer of glass as shown in Configuration
                                      21   #4 (which depicts another layer of structural glass; alternatively, this additional layer could also
                                      22   be decorative glass or even another layer or layers of the glass used in the fire-rated glass). See id.
                                      23   at ¶ 47.
                                      24

                                      25

                                      26

                                      27

                                      28

                                           PLAINTIFFS’ OPENING CLAIM
                                                                                               2                       Case No. 3:18-cv-06721 JCS
                                           CONSTRUCTION BRIEF
                                            Case 3:18-cv-06721-JCS Document 85 Filed 10/18/19 Page 6 of 26


                                       1

                                       2

                                       3

                                       4

                                       5

                                       6

                                       7

                                       8

                                       9
                                      10

                                      11

                                      12   III.   CLAIM CONSTRUCTION PRINCIPLES AND APPLICABLE LAW
800 W. California Avenue, Suite 110




                                      13          A proper construction of claim terms focuses first on the words of the claims themselves.
      Sunnyvale, CA 94086




                                      14   See Phillips v. AWH Corp, 415 F.3d 1303, 1312-13 (Fed. Cir. 2005) (en banc). Claim terms “are

                                      15   generally given their ordinary and customary meaning,” which is “the meaning that the term would

                                      16   have to a person of ordinary skill in the art in question at the time of the invention.” Continental

                                      17   Circuits v. Intel Corp., 915 F.3d 788, 769 (Fed. Cir. 2019) (quoting Phillips, 415 F.3d 1312-13).

                                      18          The ordinary and customary meaning controls unless a patentee sets out a definition and

                                      19   acts as his own lexicographer or the patentee disavows the full scope of a claim term either in the

                                      20   specification or during prosecution. Sumitomo Dainippon Pharma Co. v. Emcure Pharm. Ltd., 887

                                      21   F.3d 1153, 1157 (Fed. Cir. 2018) (quoting Thorner v. Sony Comput. Entm’t Am. LLC, 669 F.3d

                                      22   1362, 1365 (Fed. Cir. 2012)). “[A]bsent contravening evidence from the specification or

                                      23   prosecution history, plain and unambiguous claim language controls the construction analysis.”

                                      24   See, e.g., DSW, Inc. v. Shoe Pavilion, Inc., 537 F.3d 1342, 1347 (Fed. Cir. 2008).

                                      25          When construing claim terms, “it is important not to import into a claim limitations that are

                                      26   not a part of the claim.” SuperGuide Corp. v. DirecTV Enters., Inc., 358 F.3d 870, 875 (Fed. Cir.

                                      27   2004); see Abbott Labs. v. Sandoz Inc., 566 F.3d 1282, 1288 (Fed. Cir. 2009) (“[C]ourts must take

                                      28   care not to import limitations into the claims from the specification.”); Douglas Dynamics, LLC v.

                                           PLAINTIFFS’ OPENING CLAIM
                                                                                            3                       Case No. 3:18-cv-06721 JCS
                                           CONSTRUCTION BRIEF
                                            Case 3:18-cv-06721-JCS Document 85 Filed 10/18/19 Page 7 of 26


                                       1   Buyers Products Co., 717 F.3d 1336, 1342 (Fed. Cir. 2013) (adopted construction “must not import
                                       2   limitations from the specification into the claims.”). To disavow claim scope, “the specification must
                                       3   contain ‘expressions of manifest exclusion or restriction, representing a clear dis-avowal of claim
                                       4   scope.’” Continental Circuits, 915 F.3d at 797 (quoting Retractable Techs., Inc. v. Becton, Dickinson
                                       5   & Co., 653 F.3d 1296, 1306 (Fed. Cir. 2011)).
                                       6          “The inquiry into how a person of ordinary skill in the art understands a claim term provides
                                       7   an objective baseline from which to begin claim interpretation.” Phillips, 415 F.3d at 1313.
                                       8   “Because the meaning of a claim term as understood by persons of skill in the art is often not
                                       9   immediately apparent, and because patentees frequently use terms idiosyncratically, the court
                                      10   looks to those sources available to the public that show what a person of skill in the art would have
                                      11   understood disputed claim language to mean.” Id. at 1314 (citation omitted). These sources may
                                      12
800 W. California Avenue, Suite 110




                                           include the actual words of the claim, the remainder of the specification, the prosecution history,
                                      13
      Sunnyvale, CA 94086




                                           and extrinsic evidence concerning the meaning of technical terms. Ruckus Wireless v. Innovative
                                      14   Wireless, 824 F.3d 999, 1002-03 (Fed. Cir. 2015).
                                      15          When claim terms are construed, the intrinsic evidence (and, even more particularly, the
                                      16   claim language) is the primary resource. Kara Tech. Inc. v. Stamps.com Inc., 582 F.3d 1341, 1348
                                      17   (Fed. Cir. 2009). Intrinsic evidence is the evidence in the public record of the patent, and includes
                                      18   the claims, the patent specification, and, if in evidence, the prosecution history. Vitronics Corp. v.
                                      19   Conceptronic, Inc., 90 F.3d 1576, 1582 (Fed. Cir. 1996).
                                      20          A court may also rely on extrinsic evidence, which “consists of all evidence external to the
                                      21   patent and prosecution history, including expert and inventor testimony, dictionaries, and learned
                                      22   treatises.” Phillips, 415 F.3d at (citation omitted). Expert testimony, for example, may be useful
                                      23   to “provide background on the technology at issue, to explain how an invention works, to ensure
                                      24   that the court's understanding of the technical aspects of the patent is consistent with that of a
                                      25   person of skill in the art, or to establish that a particular term in the patent or the prior art has a
                                      26   particular meaning in the pertinent field.” Id. Nevertheless, although courts can consider extrinsic
                                      27   evidence in claim construction, “such evidence is generally of less significance than the intrinsic
                                      28   record.” Wi-LAN, Inc. v. Apple Inc., 811 F.3d 455, 462 (Fed. Cir. 2016) (citation omitted).

                                           PLAINTIFFS’ OPENING CLAIM
                                                                                             4                        Case No. 3:18-cv-06721 JCS
                                           CONSTRUCTION BRIEF
                                            Case 3:18-cv-06721-JCS Document 85 Filed 10/18/19 Page 8 of 26


                                       1   IV.     ARGUMENT
                                       2           Plaintiffs do not believe that any of the claim terms should actually require construction by
                                       3   the Court, since each is only being used in accordance with its plain and ordinary meaning to a
                                       4   person of ordinary skill in the relevant art (a “POSA”). Nevertheless, because the parties have a
                                       5   disagreement over the scope of each of these terms, they are being presented to the Court for
                                       6   construction in these Markman proceedings. See O2 Micro Int’l v. Beyond Innovation Technology
                                       7   Co. Ltd., 521 F.3d 1351, 1362 (“When the parties present a fundamental dispute regarding the
                                       8   scope of a claim term, it is the court’s duty to resolve it.”).
                                       9           A.      The Two Layers Of Glass Are Separated By One Or More Of The Load
                                                           Transferring Means
                                      10

                                      11      Claim Term               Plaintiffs’ Construction               Defendant’s Construction

                                      12
800 W. California Avenue, Suite 110




                                           the two layers of      There are one or more                  the two layers are detached and exist
                                           glass are separated    mechanisms having a horizontal         by themselves without touching each
                                      13
      Sunnyvale, CA 94086




                                           by one or more of      portion/upper horizontal section       other with one or more of the load
                                      14   the load               and a vertical portion/connecting      transferring means lying between the
                                           transferring means     vertical section, where the            two separated layers, transferring the
                                      15                          horizontal portion/upper               entire load from the structural glass to
                                                                  horizontal section is between the      a beam or cross member
                                      16                          structural glass and the fire-rated
                                                                  glass and bears at least some of
                                      17                          the weight applied to the structural
                                      18                          glass and the vertical section
                                                                  passes that weight to a beam or
                                      19                          cross member instead of to the
                                                                  fire-rated glass.
                                      20

                                      21           As shown in the table above, Plaintiffs propose that this term be construed by the Court to
                                      22   mean “there are one or more mechanisms having a horizontal portion/upper horizontal section and
                                      23   a vertical portion/connecting vertical section, where the horizontal portion/upper horizontal section
                                      24   is between the structural glass and the fire-rated glass and bears at least some of the weight applied
                                      25   to the structural glass and the vertical section passes that weight to a beam or cross member instead
                                      26   of to the fire-rated glass.” Plaintiffs’ proposed construction is fully supported by the language of
                                      27   the claims themselves, as well as the remaining intrinsic evidence, viz. the specification and
                                      28

                                           PLAINTIFFS’ OPENING CLAIM
                                                                                              5                       Case No. 3:18-cv-06721 JCS
                                           CONSTRUCTION BRIEF
                                               Case 3:18-cv-06721-JCS Document 85 Filed 10/18/19 Page 9 of 26


                                       1   prosecution history. See Ex. B, Macfarlane Opening at ¶¶ 58-81. Plaintiffs’ proposed construction
                                       2   is also the meaning that would be attributed to this term by a POSA. See id. at ¶ 82.
                                       3           Defendant, however, seeks to unduly, and improperly, limit the scope of this term by
                                       4   prohibiting the structural glass layer and the fire rated glass layer from ever being connected or
                                       5   attached in any way. Not only is there nothing in any of the intrinsic evidence to warrant such a
                                       6   requirement, but Defendant’s proposed construction would also exclude certain preferred
                                       7   embodiments of the present invention from the scope of the claims.
                                       8           More specifically, as depicted in FIG. 5 of the ‘475 patent, in at least one embodiment of
                                       9   the present invention, there is another layer between the bottom surface of the structural glass and
                                      10   the upper surface of the fire-rated glass. 1 See Ex. B, Macfarlane Opening at ¶¶ 47, 65. This layer
                                      11   could be another layer of intumescent material, such as depicted in Configuration #3 above, or
                                      12
800 W. California Avenue, Suite 110




                                           another layer of glass, such as the structural glass depicted in Configuration #4 or decorative glass
                                      13
      Sunnyvale, CA 94086




                                           or even an additional layer or layers of the glass used in the fire-rated glass. See, e.g., id.; Ex. C,
                                      14   Reply Expert Claim Construction Report of Tim Macfarlane (“Macfarlane Reply”) at ¶¶ 19, 25,
                                      15   33.
                                      16           What Defendant fails to appreciate, or is intentionally trying to obfuscate, is that the key to
                                      17   the presently claimed invention is the top of the horizontal portion/upper horizontal section of the
                                      18   LTM being in contact (either directly or through a silicone pad) with the bottom face of the
                                      19   structural glass layer that forms the walkable surface. Because of this contact, the LTMs can
                                      20   support the structural glass, and therefore the walkable surface, as the fire-rated glass layer below
                                      21   degrades in a fire – this is why the two layers are “separated” by the LTMs. See Ex. C, Macfarlane
                                      22   1
                                               In his Claim Construction Expert Rebuttal Report, Defendant’s expert identifies the
                                      23   intermediate layer in FIG. 5 as “an unnumbered separation” between the glass layers, where
                                           “separation” is used to refer to an “open space” or similar void. Defendant’s expert, however, is
                                      24   apparently unaware of the requirements for patent drawings set forth in 37 C.F.R. § 1.84, which
                                           states that hatching, such as that appearing in FIG. 5 of the ‘475 patent, is used to depict solid
                                      25   material and not an open space.
                                      26       Moreover, although Defendant’s expert concedes that “[a] POSA should have at least some
                                           familiarity with structural glass and glazing applications involving structural glass, as well as the
                                      27   engineering and/or design thereof,” he himself does not appear to have any experience with
                                           structural glass or glazing applications involving structural glass, or with the engineering and/or
                                      28   design thereof.

                                           PLAINTIFFS’ OPENING CLAIM
                                                                                             6                        Case No. 3:18-cv-06721 JCS
                                           CONSTRUCTION BRIEF
                                            Case 3:18-cv-06721-JCS Document 85 Filed 10/18/19 Page 10 of 26


                                       1   Reply at ¶ 33. And this does not change even when there is another layer of glass or intumescent
                                       2   material on the same plane as the LTMs (provided, of course, that such an intermediate layer is
                                       3   not so thick as to interfere with the horizontal portion/upper horizontal section of the LTM
                                       4   supporting the bottom face of the structural glass layer that forms the walkable surface). See id.
                                       5            Defendant’s proposed construction also requires that the “entire” load on the structural
                                       6   glass layer be passed through each LTM to the structural frame. Given that more than one LTM
                                       7   is likely to be present when the inventive system is employed in the real world, each LTM will
                                       8   bear only “at least some” of the load rather than the “entire” load on the structural glass, i.e. all of
                                       9   the LTMs would collectively bear the “entire” load with each LTM bearing “at least some” of that
                                      10   load.
                                      11            Finally, the portions of the prosecution history cited by Defendant’s expert do not even
                                      12
800 W. California Avenue, Suite 110




                                           support Defendant’s proposed construction, much less evidence an intentional disavowal of claim
                                      13
      Sunnyvale, CA 94086




                                           scope.    That is, there is nothing in the prosecution history to suggest that Mr. Rae or his
                                      14   representative ever asserted that the two layers of glass could not come into contact with one
                                      15   another or that they could not be bonded together. Indeed, such an argument would have directly
                                      16   conflicted with both FIG. 5 and FIG. 6 of the ‘475 patent. Rather, as can be seen from the
                                      17   responses filed by Mr. Rae’s representative during prosecution, it was the presence of the LTMs
                                      18   that patentably distinguished the claims of the ‘475 patent from the cited prior art. See Ex. C,
                                      19   Macfarlane Reply at ¶ 22; Ex. D, Prosecution History of the ‘475 patent.
                                      20            This Court should therefore reject Defendant’s proposed construction for this term in favor
                                      21   of the construction proposed by Plaintiffs. Plaintiffs’ proposed construction is fully supported by
                                      22   the language of the claims, as well as the specification and prosecution file history, and, more
                                      23   importantly, does not exclude any of the preferred embodiments of the invention. Plaintiffs
                                      24   respectfully request that the Court adopt their proposed construction.
                                      25

                                      26

                                      27

                                      28

                                           PLAINTIFFS’ OPENING CLAIM
                                                                                              7                        Case No. 3:18-cv-06721 JCS
                                           CONSTRUCTION BRIEF
                                            Case 3:18-cv-06721-JCS Document 85 Filed 10/18/19 Page 11 of 26


                                                  B.      A Vertical Portion Transferring Load From The First Layer Of Glass Above
                                       1                  Directly To The Structural Frame Below, Bypassing The Second Layer Of
                                                          Glass
                                       2

                                       3               Claim Term                Plaintiffs’ Construction       Defendant’s Construction

                                       4     a vertical portion transferring   The vertical portion of the     a vertical component of the
                                             load from the first layer of      load transferring means         load transferring means,
                                       5     glass above directly to the       receives at least some of the   transferring the entire load
                                       6     structural frame below,           weight applied to the           from the structural glass layer
                                             bypassing the second layer of     structural glass through the    directly to the structural frame
                                       7     glass                             horizontal portion and passes   below and avoiding transfer
                                                                               it to a beam or cross member    of any load to or from the
                                       8                                       under the load transferring     fire-rated glass
                                                                               means instead of to the fire-
                                       9                                       rated glass.
                                      10

                                      11          As shown above, Plaintiffs propose that this term be construed to mean “the vertical portion

                                      12   of the load transferring means receives at least some of the weight applied to the structural glass
800 W. California Avenue, Suite 110




                                      13   through the horizontal portion and passes it to a beam or cross member under the load transferring
      Sunnyvale, CA 94086




                                      14   means instead of to the fire-rated glass.” This construction is fully supported by the language of

                                      15   the claims themselves, as well as the remaining intrinsic evidence, viz. the specification and

                                      16   prosecution history. See Ex. B, Macfarlane Opening at ¶¶ 83-93. It is also the construction that

                                      17   would be attributed to this term by a POSA. See id. at ¶ 94.

                                      18          Defendant, in marked contrast, has proposed a construction that attempts to unnecessarily

                                      19   limit this term. That is, as shown in the table above, Defendant seeks to preclude the vertical

                                      20   portion of the LTM from “transfer[ing] any load . . . from the fire rated glass [to the structural

                                      21   frame].”

                                      22          While it may be that Defendant hopes to exclude the accused product from the scope of the

                                      23   claims by its proposed construction, it is indisputable that Defendant’s proposed construction

                                      24   would also exclude a preferred embodiment of the claimed invention, viz. the embodiment that is

                                      25   illustrated in FIG. 6 and expressly covered by dependent claims 21 and 23 of the ‘475 patent (both

                                      26   of which depend from claim 1, where this disputed term appears), as well as independent claims

                                      27   34 and 35. See Ex. C, Macfarlane Reply at ¶ 19.

                                      28          More specifically, as described in the specification of the ‘475 patent,

                                           PLAINTIFFS’ OPENING CLAIM
                                                                                            8                       Case No. 3:18-cv-06721 JCS
                                           CONSTRUCTION BRIEF
                                            Case 3:18-cv-06721-JCS Document 85 Filed 10/18/19 Page 12 of 26


                                       1             FIG. 6 shows a variant of the second embodiment of the present invention. The
                                                     system comprises a mild steel beam 74, which is 45 mm wide and 6 mm thick. . . .
                                       2             A sheet of fire rated glass 78 is attached to and supported from the structural
                                                     glass 77. The fire rated glass 78 runs between and parallel to the structural glass
                                       3             77 and the beam 74, from a point approximately half way along the beam 74 such
                                                     that there is a gap between the box 75 and the fire rated glass sheet 78 of 8 mm. A
                                       4             suitable fire rated glass is sgg CONTRAFLAM® EI30 17 mm thick. The fire rated
                                                     glass sheet 78 is attached to the structural glass sheet 77 by means of a glazing
                                       5             bar 80 and structural silicone 81.
                                       6
                                           Ex. A, the ’475 patent at col. 7, ll. 22-46 (emphasis added). Defendant completely ignores this
                                       7
                                           embodiment.
                                       8
                                                     This particular embodiment is also expressly claimed in claims 21, 23, 34, and 35 of the
                                       9
                                           ‘475 patent, each of which is reproduced below:
                                      10
                                                     21. A fire rated glass flooring system as claimed in claim 13 wherein the second
                                      11             layer of glass is suspended from the first layer of glass such that there is a small
                                                     gap between the first and second layers of glass.
                                      12
800 W. California Avenue, Suite 110




                                                     23. A fire rated glass flooring system as claimed in claim 21 wherein the second
                                      13
      Sunnyvale, CA 94086




                                                     layer of glass is suspended from the first layer of glass by means of a glazing bar
                                                     and structural silicone.
                                      14
                                                     34. A fire rated glass flooring system comprising: a first layer of glass which is a
                                      15             structural glass, a second layer of glass which is a fire rated glass, and one or more
                                                     load transferring means, . . . ; wherein the first layer which comprises structural
                                      16             glass is positioned above the second layer which comprises fire rated glass, the
                                                     second layer of glass is suspended from the first layer of glass by means of a
                                      17             glazing bar and structural silicone, leaving a small gap between the first and
                                                     second layers of glass, and the distance from the upper surface of the second layer
                                      18             of glass to the lower surface of the first layer of glass is less than 50 mm,
                                                     characterized in that: the two layers of glass are separated by one or more of the
                                      19             load transferring means, and at least one of the load transferring means comprises
                                                     a horizontal portion supporting the first layer of glass above, and a vertical portion
                                      20             transferring load from the first layer of glass above directly to the structural frame
                                                     below, bypassing the second layer of glass; . . ..
                                      21
                                                     35. A fire rated glass flooring system comprising a first layer of glass which is a
                                      22             structural glass and a second layer of glass which is a fire rated glass, . . . wherein
                                                     the first layer which comprises structural glass is positioned above the second layer
                                      23             which comprises fire rated glass, the second layer of glass is suspended from the
                                                     first layer of glass by means of a glazing bar and structural silicone such that
                                      24             there is a small gap between the first and second layers of glass, and the distance
                                                     from the upper surface of the second layer of glass to the lower surface of the first
                                      25             layer of glass is less than 50 mm, characterized in that the two layers of glass are
                                                     separated by one or more load transferring means, . . ..
                                      26
                                           Ex. A, the ‘475 patent, col. 9, ll. 61-64; col. 10, ll. 1-4; col. 11, l. 36 – col. 12, l. 42 (emphasis
                                      27
                                           added).
                                      28

                                           PLAINTIFFS’ OPENING CLAIM
                                                                                               9                        Case No. 3:18-cv-06721 JCS
                                           CONSTRUCTION BRIEF
                                            Case 3:18-cv-06721-JCS Document 85 Filed 10/18/19 Page 13 of 26


                                       1          As would be recognized by a POSA, when the fire rated glass (the second layer of glass)
                                       2   is “suspended from” the structural glass (the first layer of glass), the weight of the fire rated glass
                                       3   (i.e. the load from the fire rated glass) is being borne by the structural glass. See Ex. C. Macfarlane
                                       4   Reply at ¶ 26. That is, when the fire rated glass is hanging from the structural glass, its weight (or
                                       5   load) is being taken or supported by the structural glass above it rather than the structural frame
                                       6   below. See id. And when the weight (or load) from the fire rated glass is being taken by the
                                       7   structural glass, it is necessarily being passed from the structural glass through the LTM to the
                                       8   structural frame. See, e.g., Ex. B, Macfarlane Opening at ¶ 85.
                                       9          Defendant’s proposed construction therefore cannot be correct.            In particular, if, as
                                      10   Defendant proposes, the LTM cannot take any weight or load from the fire rated glass, then claim 1
                                      11   could not cover the embodiment depicted in FIG. 6 and expressly claimed in, inter alia, dependent
                                      12
800 W. California Avenue, Suite 110




                                           claims 21 and 23. Indeed, Defendant may well have recognized this weakness in its proposal,
                                      13
      Sunnyvale, CA 94086




                                           since neither it nor its expert even mention claims 21 and 23 or FIG. 6 when discussing the
                                      14   construction of this term. Defendant’s proposed construction is fatally flawed and so should be
                                      15   rejected.
                                      16          It has long been the law that the claims of a patent should be construed to include all of the
                                      17   embodiments disclosed in the specification, unless there is a clear disavowal thereof in the
                                      18   prosecution history. As stated by the Federal Circuit,
                                      19          We normally do not interpret claim terms in a way that excludes embodiments
                                                  disclosed in the specification. . . . At leas[t] where claim can reasonably [be]
                                      20          interpreted to include a specific embodiment, it is incorrect to construe the claims
                                                  to exclude that embodiment, absent probative evidence on the contrary.
                                      21

                                      22   Oatey v. IPS, 514 F.3d 1271, 1276 (Fed. Cir. 2008); see also GE Lighting Solutions LLC v.
                                      23   AgiLight, Inc., 750 F.3d 1304, 1311 (Fed. Cir. 2014) (“We normally do not construe claims in a
                                      24   manner that would exclude the preferred embodiment . . ..”); Vitronics Corp. v. Conceptronic, Inc.,
                                      25   90 F.3d. 1576, 1583 (Fed. Cir. 1996) (finding that a claim interpretation that excludes a preferred
                                      26   embodiment is “rarely, if ever, correct”).
                                      27          Defendant’s proposed construction plainly violates this axiom. That is, there is nothing
                                      28   anywhere in the prosecution history of the ‘475 patent to suggest that the patentee did not intend

                                           PLAINTIFFS’ OPENING CLAIM
                                                                                             10                       Case No. 3:18-cv-06721 JCS
                                           CONSTRUCTION BRIEF
                                            Case 3:18-cv-06721-JCS Document 85 Filed 10/18/19 Page 14 of 26


                                       1   to cover the embodiment shown in FIG. 6 – indeed, quite to the contrary, claims 21, 23, 34, and
                                       2   35 show that the patentee expressly included the embodiment of FIG. 6 within the scope of his
                                       3   claims. See Ex. B. Macfarlane Opening at ¶¶ 96-98. Defendant’s proposed construction is plainly
                                       4   rebutted by the claims of the ‘475 patent.
                                       5          Plaintiffs’ proposed construction, however, is fully supported by the language of the
                                       6   claims, as well as the specification and prosecution file history. And, perhaps more importantly,
                                       7   Plaintiffs’ proposed construction does not exclude any of the preferred embodiments of the
                                       8   invention, much less embodiments that are expressly recited in one or more of the claims.
                                       9   Plaintiffs therefore respectfully urge the Court to adopt their proposed construction for this
                                      10   disputed term.
                                      11          C.        The Second Layer Of Glass Is Suspended From The First Layer Of Glass Such
                                                            That There Is A Small Gap Between The First And Second Layers Of Glass
                                      12
800 W. California Avenue, Suite 110




                                      13               Claim Term              Plaintiffs’ Construction          Defendant’s Construction
      Sunnyvale, CA 94086




                                      14     the second layer of glass is   The fire-rated glass hangs from    The fire rated glass is separated
                                             suspended from the first       the structural glass such that     from and rests below the first
                                      15     layer of glass such that       there is a distance of less than   layer on a structural support,
                                      16     there is a small gap           50 mm but more than 0 mm           creating a gap of more than 0
                                             between the first and          between the lowermost surface      mm and less than 50 mm
                                      17     second layers of glass         of the structural glass and the    between the lowermost surface
                                                                            uppermost surface of the fire-     of the structural glass and the
                                      18                                    rated glass.                       uppermost surface of the fire-
                                                                                                               rated glass, subject to all of the
                                      19
                                                                                                               limitations of claim No. 1
                                      20

                                      21          Plaintiffs propose that this term be construed to mean “the fire-rated glass hangs from the

                                      22   structural glass such that there is a distance of less than 50 mm but more than 0 mm between the

                                      23   lowermost surface of the structural glass and the uppermost surface of the fire-rated glass.” This

                                      24   construction is fully supported by the language of the claims themselves, as well as the other

                                      25   intrinsic evidence, i.e. the specification and prosecution history. See Ex. B, Macfarlane Opening

                                      26   at ¶¶ 95-100. It is also the construction that would be attributed to this term by a POSA. See id.

                                      27   at ¶ 101.

                                      28          Defendant’s proposed construction, on the other hand, suffers from the same fatal flaw as

                                           PLAINTIFFS’ OPENING CLAIM
                                                                                            11                        Case No. 3:18-cv-06721 JCS
                                           CONSTRUCTION BRIEF
                                            Case 3:18-cv-06721-JCS Document 85 Filed 10/18/19 Page 15 of 26


                                       1   its proposed construction of “a vertical portion . . . bypassing the second layer of glass” as
                                       2   discussed in section B above. That is, Defendant’s proposed construction for this term similarly
                                       3   excludes the preferred embodiment of the invention depicted in FIG. 6 and expressly claimed in
                                       4   claims 21, 23, 34, and 35 of the ‘475 patent. See Ex. C., Macfarlane Reply at ¶¶ 26, 29-30.
                                       5          More specifically, Defendant’s proposed construction requires the fire rated glass (the
                                       6   second layer of glass) to “rest[] below the [structural] glass layer on a structural support.” As
                                       7   shown in FIG. 6, however, the fire rated glass does not rest on the structural support, but instead
                                       8   hangs from the structural glass above it by being attached to that structural glass by structural
                                       9   silicone and a glazing bar. See Ex. B., Macfarlane Opening at ¶ 97; Ex. C, Macfarlane Reply at
                                      10   ¶¶ 26, 29. This same embodiment is also clearly described in the specification of the ‘475 patent
                                      11   at col. 7, ll. 22-46. See Macfarlane Opening at ¶ 98; Ex. C, Macfarlane Reply at ¶ 29. Defendant’s
                                      12
800 W. California Avenue, Suite 110




                                           proposed construction is therefore not supported by the specification of the patent-in-suit.
                                      13
      Sunnyvale, CA 94086




                                                  Moreover, and perhaps even more importantly, Defendant’s proposed construction also
                                      14   ignores the express language of the claim itself, as well as other claims that include the same
                                      15   limitation. That is, as expressly recited in each of claims 21, 23, 34, and 35, “the second layer of
                                      16   glass is suspended from the first layer of glass . . ..” As a POSA is aware, the word “suspended”
                                      17   has meanings such as “to hang from” or “supported by attachment from above” or the like. See
                                      18   Ex. B, Macfarlane Opening at ¶ 97; Ex. C, Macfarlane Reply at ¶¶ 29-30. Defendant’s proposed
                                      19   construction, however, completely ignores this concept and instead requires the second layer of
                                      20   glass to rest on the structural support below it. But it is undeniable that resting on a structural
                                      21   support below is precisely the opposite of hanging from the layer of glass above. Defendant’s
                                      22   construction is therefore fundamentally flawed.
                                      23          Conversely, Plaintiffs’ proposed construction is fully supported by the language of the
                                      24   claims, as well as the specification and prosecution file history. Moreover, Plaintiffs’ proposed
                                      25   construction does not exclude any of the preferred embodiments of the invention nor any of the
                                      26   specifically claimed embodiments. Plaintiffs therefore respectfully request that the Court adopt
                                      27   their proposed construction for this disputed term.
                                      28

                                           PLAINTIFFS’ OPENING CLAIM
                                                                                             12                     Case No. 3:18-cv-06721 JCS
                                           CONSTRUCTION BRIEF
                                            Case 3:18-cv-06721-JCS Document 85 Filed 10/18/19 Page 16 of 26


                                       1            D.     The Load Transferring Means Transfers Load Applied To The First Layer Of
                                                           Glass Directly To The Structural Frame, Bypassing The Second Layer Of
                                       2                   Glass
                                       3              Claim Term                   Plaintiffs’ Construction        Defendant’s Construction
                                       4     the load transferring means        The mechanism passes at least     the load transferring means
                                       5     transfers load applied to the      some of the weight applied to     transfers the entire load of the
                                             first layer of glass directly to   the structural glass to a fixed   first layer of glass directly to
                                       6     the structural frame,              beam or cross member under        the structural frame avoiding
                                             bypassing the second layer         the mechanism instead of to the   transfer of any load to or from
                                       7     of glass                           fire-rated glass                  the second layer of glass
                                       8
                                                    Plaintiffs propose that this term be construed to mean “the mechanism passes at least some
                                       9
                                           of the weight applied to the structural glass to a fixed beam or cross member under the mechanism
                                      10
                                           instead of to the fire-rated glass.” This construction is fully supported by the language of the
                                      11
                                           claims themselves, as well as the other intrinsic evidence, i.e. the specification and prosecution
                                      12
800 W. California Avenue, Suite 110




                                           history. See Ex. B, Macfarlane Opening at ¶¶ 102-110. Plaintiffs’ proposed construction is also
                                      13
      Sunnyvale, CA 94086




                                           the meaning that would be attributed to this term by a POSA. See id. at ¶ 111.
                                      14
                                                    As with the previous term, however, Defendant’s proposed construction again suffers from
                                      15
                                           substantially the same problem as its proposed construction for “a vertical portion . . . bypassing
                                      16
                                           the second layer of glass” as discussed in section B above. That is, Defendant again seeks to again
                                      17
                                           preclude the LTM from “transfer[ing] any load . . . from the fire rated glass [to the structural
                                      18
                                           frame].” As discussed in section B above, however, Defendant’s proposed construction would
                                      19
                                           exclude the preferred embodiment of the invention shown in FIG. 6.
                                      20
                                                    To reiterate, when the fire rated glass is suspended or hanging from the structural glass by
                                      21
                                           structural silicone, as shown in FIG. 6, the weight of the fire rated glass (i.e. the load from the fire
                                      22
                                           rated glass) is taken by the structural glass and then passed through the LTM to the structural
                                      23
                                           frame.    See, e.g., Ex. B, Macfarlane Opening at ¶¶ 98, 103, 105.             Defendant’s proposed
                                      24
                                           construction precludes such an arrangement. In particular, if, as Defendant proposes, the LTM
                                      25
                                           cannot take any load from the fire rated glass, then claim 24 cannot cover the embodiment depicted
                                      26
                                           in FIG. 6.
                                      27
                                                    As noted above, it is well-established that the claims of a patent should be construed to
                                      28

                                           PLAINTIFFS’ OPENING CLAIM
                                                                                              13                       Case No. 3:18-cv-06721 JCS
                                           CONSTRUCTION BRIEF
                                            Case 3:18-cv-06721-JCS Document 85 Filed 10/18/19 Page 17 of 26


                                       1   include all of the embodiments disclosed in the specification, unless there is an unequivocal
                                       2   disavowal of such scope somewhere in the prosecution history. See Oatey v. IPS, 514 F.3d 1271,
                                       3   1276 (Fed. Cir. 2008); GE Lighting Solutions LLC v. AgiLight, Inc., 750 F.3d 1304, 1311 (Fed.
                                       4   Cir. 2014); Vitronics Corp. v. Conceptronic, Inc., 90 F.3d. 1576, 1583 (Fed. Cir. 1996).
                                       5   Defendant’s proposed construction, however, plainly violates this principle.
                                       6          This Court should therefore reject Defendant’s proposed construction for this term in favor
                                       7   of the construction proposed by Plaintiffs. Plaintiffs’ proposed construction is fully supported by
                                       8   the language of the claims, as well as the specification and prosecution file history, and, more
                                       9   importantly, does not exclude any of the preferred embodiments of the invention. Plaintiffs
                                      10   respectfully request that the Court adopt their proposed construction for this term.
                                      11          E.      Comprising A First Layer Of Glass Which Is A Structural Glass And A Second
                                                          Layer Of Glass Which Is A Fire Rated Glass
                                      12
800 W. California Avenue, Suite 110




                                      13       Claim Term             Plaintiffs’ Construction               Defendant’s Construction
      Sunnyvale, CA 94086




                                      14     comprising a first   Composed of (i) a multi-laminated     Composed of (i) a single or multi-
                                             layer of glass       glass sheet made up of two or         laminated glass made up of two or
                                      15     which is a           more layers of glass capable of       more layers of glass designed to bear,
                                      16     structural glass     bearing at least some of the weight   and capable of bearing, the weight of a
                                             and a second         of an applied load, and (ii) a        specified minimum load, and (ii) a
                                      17     layer of glass       multi-layered glass sheet made up     multi-layered glass made up of at least
                                             which is a fire      of two or more layers of glass that   two end layers of glass enclosing and
                                      18     rated glass          has a transparent intumescent         sandwiching transparent intumescent
                                                                  material interspaced between at       material between each glass layer,
                                      19                          least two of the glass layers         which has been rated as fire resistant
                                      20                                                                by a national recognized rating entity

                                      21          Plaintiffs propose that this term be construed to mean “composed of (i) a multi-laminated

                                      22   glass sheet made up of two or more layers of glass capable of bearing at least some of the weight

                                      23   of an applied load, and (ii) a multi-layered glass sheet made up of two or more layers of glass that

                                      24   has a transparent intumescent material interspaced between at least two of the glass layers.” This

                                      25   construction is fully supported by the language of the claims themselves, as well as the other

                                      26   intrinsic evidence, viz. the specification and prosecution history. See Ex. B, Macfarlane Opening

                                      27   at ¶¶ 112-127. Plaintiffs’ proposed construction is also the construction that would be ascribed by

                                      28   a POSA to this term. See id. at ¶ 128.

                                           PLAINTIFFS’ OPENING CLAIM
                                                                                           14                        Case No. 3:18-cv-06721 JCS
                                           CONSTRUCTION BRIEF
                                            Case 3:18-cv-06721-JCS Document 85 Filed 10/18/19 Page 18 of 26


                                       1          Defendant, however, seeks to introduce a number of restrictive limitations into this term,
                                       2   including the requirement that the fire rated glass must have intumescent material enclosed
                                       3   between each glass layer and the requirement that the intumescent material be rated as fire resistant
                                       4   by a national recognized rating entity. Neither of these restrictions is supported, much less
                                       5   mandated, by any of the intrinsic evidence of record, nor any of the extrinsic evidence.
                                       6          With respect to the former, there is nothing in the language of the claims or the specification
                                       7   or the prosecution history to require an intumescent material between each and every layer or sheet
                                       8   of glass in the fire rated glass layer. Rather, as would be recognized by a POSA, fire rated glass
                                       9   does not require a transparent intumescent material between each and every sheet of glass, but
                                      10   rather, only between at least two of the sheets of glass. See Ex. B. Macfarlane Opening at ¶ 121;
                                      11   Ex. C. Macfarlane Reply at ¶ 32.
                                      12
800 W. California Avenue, Suite 110




                                                  The extrinsic evidence of record supports this understanding. As would be known by a
                                      13
      Sunnyvale, CA 94086




                                           POSA, there are a number of commercially available fire-rated glass products which do not have
                                      14   an intumescent material interspaced between every layer or sheet of glass. See Ex. A, Macfarlane
                                      15   Opening at ¶¶ 125-127. CONTRAFLAM® LITE 30 fire rated glass, for example, is made of a
                                      16   single sheet of glass, an intumescent material, and two sheets of glass laminated together. See id.
                                      17   at ¶ 127. Another example is made of two pairs of glass sheets laminated together and having an
                                      18   intumescent material between the laminated pairs, such that intumescent material is found only
                                      19   between two of the four layers of glass present. Some of the various commercially-available
                                      20   configurations of CONTRAFLAM® LITE are shown below:
                                      21

                                      22

                                      23

                                      24

                                      25

                                      26

                                      27

                                      28

                                           PLAINTIFFS’ OPENING CLAIM
                                                                                            15                       Case No. 3:18-cv-06721 JCS
                                           CONSTRUCTION BRIEF
                                            Case 3:18-cv-06721-JCS Document 85 Filed 10/18/19 Page 19 of 26


                                       1          Defendant’s proposed construction is therefore contradicted by both the intrinsic evidence
                                       2   and the extrinsic evidence in this case. That is, there is no reason or justification to require an
                                       3   intumescent material be present between each and every sheet or layer of glass in the fire rated
                                       4   glass layer, only that there be intumescent material between at least two of the layers of glass.
                                       5          Defendant also seeks to introduce the requirement that the intumescent material in the fire
                                       6   rated glass layer be “rated as fire resistant by a national recognized rating entity.” Notwithstanding
                                       7   Defendant’s failure to identify even an exemplary “national recognized rating entity,” there is no
                                       8   support anywhere in the intrinsic or extrinsic evidence of record to introduce such a limitation into
                                       9   the claims of the ‘475 patent.
                                      10          Plaintiffs therefore submit that the Court should reject Defendant’s proposed construction
                                      11   for this term. There is nothing in the intrinsic or extrinsic evidence to suggest that fire rated glass
                                      12
800 W. California Avenue, Suite 110




                                           must have intumescent material between each layer of glass, only that there be intumescent
                                      13
      Sunnyvale, CA 94086




                                           material between at least two of the layers of glass. Similarly, there is nothing in the intrinsic or
                                      14   extrinsic evidence to require that the intumescent material in the fire rated glass be “rated as fire
                                      15   resistant by a national recognized rating entity” (whatever that may be).
                                      16          Plaintiffs’ proposed construction, on the other hand, is fully supported by the language of
                                      17   the claims, as well as the specification and prosecution file history. Plaintiffs therefore respectfully
                                      18   request that the Court adopt their proposed construction for this term.
                                      19          F.      The Distance From The Upper Surface Of The Second Layer Of Glass To The
                                                          Lower Surface Of The First Layer Of Glass Is Less Than 50 mm
                                      20

                                      21            Claim Term                 Plaintiffs’ Construction           Defendant’s Construction

                                      22     the distance from the upper     The space between the             The separation between the
                                             surface of the second layer     uppermost surface of the fire-    uppermost surface of the fire-
                                      23     of glass to the lower           rated glass and the lowermost     rated glass and the lowermost
                                      24     surface of the first layer of   surface of the structural glass   surface of the structural glass is
                                             glass is less than 50 mm        is less than 50 mm.               more than 0 mm and less than
                                      25                                                                       50 mm

                                      26          Plaintiffs propose that this term be construed to mean “the space between the uppermost
                                      27   surface of the fire-rated glass and the lowermost surface of the structural glass is less than 50 mm.”
                                      28   This construction is fully supported by the language of the claims themselves, as well as the other

                                           PLAINTIFFS’ OPENING CLAIM
                                                                                             16                        Case No. 3:18-cv-06721 JCS
                                           CONSTRUCTION BRIEF
                                            Case 3:18-cv-06721-JCS Document 85 Filed 10/18/19 Page 20 of 26


                                       1   intrinsic evidence, i.e. the specification and prosecution history of the ‘475 patent. See Ex. B,
                                       2   Macfarlane Opening at ¶¶ 129-131. This is also the construction that would be given to this term
                                       3   by a POSA. See id. at ¶ 132.
                                       4          Defendant, however, attempts to introduce a minimum value into this term, despite the
                                       5   complete absence of any such limitation in the claim language itself. There is nothing in any of
                                       6   the intrinsic evidence to support such a restriction on the scope of the claims of the ‘475 patent
                                       7   and, much like Defendant’s other proposed construction, Defendant’s proposal here would exclude
                                       8   at least one preferred embodiment disclosed in the specification and shown in FIG. 5.
                                       9          This attempt is part and parcel of Defendant’s overall effort to get this Court to ignore
                                      10   FIG. 5 from the ‘475 patent and add a limitation to all of the claims that the structural glass layer
                                      11   and fire rated glass layer cannot be bonded together or attached or in contact in any way. Such a
                                      12
800 W. California Avenue, Suite 110




                                           limitation is not, however, supported by any of the claims, the specification, or the prosecution
                                      13
      Sunnyvale, CA 94086




                                           history. Rather, this is little more than another attempt by Defendant to try to manufacture a non-
                                      14   infringement position in order to escape this suit and avoid the consequences of its actions.
                                      15          Finally, it should be noted that Defendant’s own expert does not support the construction
                                      16   proposed by Defendant for this term. That is, rather than addressing the distance from the bottom
                                      17   surface of the structural glass to the upper surface of the fire rated glass, as recited in the claim,
                                      18   Defendant’s expert contends that this term should be construed to mean “the separation between
                                      19   the uppermost surface and the lowermost surface of the structural glass is a finite distance and less
                                      20   than 50 mm.” See Ex. E., Opening Claim Construction Expert Report of Glen Stevick at ¶ 36
                                      21   (emphasis added).
                                      22          As a POSA would know, however, the separation or distance between the uppermost
                                      23   surface and the lowermost surface of the structural glass is, in fact, just another way of describing
                                      24   the thickness of the structural glass. See Ex. C, Macfarlane Reply at ¶ 34. That is, the distance
                                      25   from the uppermost surface of a piece of glass to the lowermost surface of the same piece of glass
                                      26   is the thickness of that piece of glass. See id. Defendant’s expert offers no comment or opinion
                                      27   regarding the distance between the two layers of glass.
                                      28

                                           PLAINTIFFS’ OPENING CLAIM
                                                                                            17                       Case No. 3:18-cv-06721 JCS
                                           CONSTRUCTION BRIEF
                                            Case 3:18-cv-06721-JCS Document 85 Filed 10/18/19 Page 21 of 26


                                       1          This Court should therefore reject Defendant’s proposed construction and adopt the
                                       2   construction proposed by Plaintiffs. Plaintiffs’ proposed construction is fully supported by the
                                       3   language of the claims, as well as the specification and prosecution file history, and, more
                                       4   importantly, does not exclude any of the preferred embodiments of the invention. Plaintiffs
                                       5   respectfully request that the Court adopt their proposed construction for this term.
                                       6          G.      The First Layer Of Glass Being Supported By The Or Each Load Transferring
                                                          Means And The Second Layer Of Glass Being Supported By The Structural
                                       7                  Frame
                                       8
                                                    Claim Term                   Plaintiffs’ Construction           Defendants’ Construction
                                       9
                                             the first layer of glass being   The load transferring means          The first layer of glass is
                                      10     supported by the or each         bears the weight of the structural   supported by the or each load
                                             load transferring means          glass and the fixed beams and        transferring means and the
                                      11
                                             and the second layer of          cross members bear the weight        second layer of glass is
                                      12     glass being supported by         of the fire-rated glass              separately supported by the
800 W. California Avenue, Suite 110




                                             the structural frame                                                  structural frame
                                      13
      Sunnyvale, CA 94086




                                      14          Plaintiffs propose that this term be constructed to mean “the load transferring means bears

                                      15   the weight of the structural glass and the fixed beams and cross members bear the weight of the

                                      16   fire-rated glass.” This construction is fully supported by the language of the claims themselves,

                                      17   as well as the other intrinsic evidence, i.e. the specification and prosecution history. See Ex. B,

                                      18   Macfarlane Opening at ¶¶ 133-141. It is also the construction that would be attributed to this term

                                      19   by a POSA. See id. at ¶ 142.

                                      20          Defendant’s proposed construction here is the quintessential example of its strategy of

                                      21   trying to introduce a restrictive limitation into the claims of the ‘475 patent, likely in the hopes of

                                      22   later using it to try to argue some non-infringement position (although Defendant would do well

                                      23   to remember that a “litigation-inspired defense to infringement is no [] defense to willful

                                      24   infringement.” WPIP, LLC v. Kohler Co., 829 F.3d 1317, 1841 (Fed. Cir. 2016)). In particular,

                                      25   other than replacing being with the equivalent “is,” Defendant’s proposed construction does

                                      26   nothing more than insert the restrictive limitation “separately” into the language of this term. There

                                      27   is no support for such a restriction in any of the intrinsic evidence and, as with many of Defendant’s

                                      28

                                           PLAINTIFFS’ OPENING CLAIM
                                                                                              18                       Case No. 3:18-cv-06721 JCS
                                           CONSTRUCTION BRIEF
                                            Case 3:18-cv-06721-JCS Document 85 Filed 10/18/19 Page 22 of 26


                                       1   proposed constructions, Defendant’s construction of this term excludes at least one preferred
                                       2   embodiment disclosed in the ‘475 patent.
                                       3          As discussed above with respect to the load transferring means term, Defendant is trying
                                       4   to limit the claims of the ‘475 patent to require that the structural glass and fire rated glass layers
                                       5   never come into contact with one another and cannot even be bonded or attached in any way. Such
                                       6   a restriction, however, is not supported by the language of the claims, or the specification, or the
                                       7   prosecution history of the ‘475 patent.
                                       8          Rather, as depicted in both FIG. 5 and FIG. 6, in certain embodiments of the claimed
                                       9   invention, the structural glass layer and the fire rated glass layer can be bonded together by a filler
                                      10   layer (FIG. 5) or attached by structural silicone (FIG. 6). See, e.g., Ex. B, Macfarlane Opening at
                                      11   ¶¶ 47, 65. Ex. C, Macfarlane Reply at ¶¶ 19, 25, 33, 35. Moreover, as shown in FIG. 5, in at least
                                      12
800 W. California Avenue, Suite 110




                                           one such embodiment the structural glass layer 62/ 63 is supported by the horizontal portion of the
                                      13
      Sunnyvale, CA 94086




                                           load transferring means 72 and the fire rated glass layer 66/67 is supported by structural frame 61.
                                      14   See Ex. B, Macfarlane Opening at ¶ 140. Defendant’s insistence that the two layers of glass never
                                      15   come into contact, even through an intermediate layer, is utterly refuted by the specification of the
                                      16   ‘475 patent.
                                      17          This Court should therefore reject Defendant’s attempt to improperly limit the claims of
                                      18   the ‘475 patent in such a way as to exclude certain preferred embodiments of the invention.
                                      19   Plaintiffs’ proposed construction is fully supported by the language of the claims, as well as the
                                      20   specification and prosecution file history, and, more importantly, does not exclude any of the
                                      21   preferred embodiments of the invention. Plaintiffs respectfully request that the Court adopt their
                                      22   proposed construction for this disputed term.
                                      23

                                      24

                                      25

                                      26

                                      27

                                      28

                                           PLAINTIFFS’ OPENING CLAIM
                                                                                             19                       Case No. 3:18-cv-06721 JCS
                                           CONSTRUCTION BRIEF
                                            Case 3:18-cv-06721-JCS Document 85 Filed 10/18/19 Page 23 of 26


                                       1          H.      Load Transferring Means Comprises A First Portion For Bearing The Load
                                                          Applied To The First Layer Of Glass And A Second Portion For Transmitting
                                       2                  The Load Applied To The First Layer Of Glass To The Structural Frame
                                       3
                                                     Claim Term                 Plaintiffs’ Construction           Defendant’s Construction
                                       4
                                             load transferring means          A mechanism that enables at       the load transferring means
                                       5     comprises a first portion for    least some of the weight          comprises a first portion bearing
                                             bearing the load applied to      applied to the structural glass   the entire load of the first layer of
                                       6     the first layer of glass and a   to be passed to a fixed beam      glass and a second portion
                                       7     second portion for               or cross member instead of to     transmitting the entire load of the
                                             transmitting the load            the fire-rated glass and          first layer of glass directly to the
                                       8     applied to the first layer of    includes a first portion that     structural frame below, each
                                             glass to the structural frame    bears the weight of a load        avoiding transfer of any load to
                                       9                                      applied to the structural glass   or from the fire-rated glass
                                                                              connected to a second portion
                                      10                                      that passes that weight to a
                                      11                                      fixed beam or cross member
                                                                              instead of to the fire- rated
                                      12                                      glass.
800 W. California Avenue, Suite 110




                                      13
      Sunnyvale, CA 94086




                                                  Plaintiffs propose that this term be construed to mean “a mechanism that enables at least
                                      14   some of the weight applied to the structural glass to be passed to a fixed beam or cross member
                                      15   instead of to the fire-rated glass and includes a first portion that bears the weight of a load applied
                                      16   to the structural glass connected to a second portion that passes that weight to a fixed beam or
                                      17   cross member instead of to the fire- rated glass.” This construction is fully supported by the
                                      18   language of the claims themselves, as well as the other intrinsic evidence, i.e. the specification and
                                      19   prosecution history.    See Ex. B, Macfarlane Opening at ¶¶ 142-148.              Plaintiffs’ proposed
                                      20   construction is also the meaning that would be attributed to this term by a POSA. See id. at ¶ 149.
                                      21          As with a number of other terms, however, Defendant’s proposed construction here suffers
                                      22   from substantially the same flaw as Defendant’s proposed construction for “a vertical portion . . .
                                      23   bypassing the second layer of glass” as discussed in section B above. Specifically, Defendant is
                                      24   again trying to preclude the LTM from “transfer[ing] . . . any load . . . from the fire rated glass [to
                                      25   the structural frame].” As discussed in sections B and D above, however, Defendant’s proposed
                                      26   construction for this term would exclude the preferred embodiment of the invention shown in
                                      27   FIG. 6 and the embodiments claimed in claims 21, 23, 34, and 35.
                                      28

                                           PLAINTIFFS’ OPENING CLAIM
                                                                                             20                        Case No. 3:18-cv-06721 JCS
                                           CONSTRUCTION BRIEF
                                            Case 3:18-cv-06721-JCS Document 85 Filed 10/18/19 Page 24 of 26


                                       1          More particularly, as discussed above, when the fire rated glass is suspended or hanging
                                       2   from the structural glass, the load from the fire rated glass is borne by the structural glass and then
                                       3   passed through the horizontal portion of the LTM to the vertical portion of the LTM and then to
                                       4   the structural frame. See, e.g., Ex. B, Macfarlane Opening at ¶¶ 98, 103, 105; Ex. C, Macfarlane
                                       5   Reply at ¶ 36. And this preferred embodiment of the present invention is illustrated in FIG. 6 and
                                       6   expressly claimed in claims 21, 23, 34, and 35 of the ‘475 patent.
                                       7          Defendant’s proposed construction, however, excludes this embodiment because it
                                       8   prohibits the LTM from taking any load from the fire rated glass.              Defendant’s proposed
                                       9   construction therefore cannot be correct. As noted above, it is well-established that the claims of
                                      10   a patent should be construed to include all of the embodiments disclosed in the specification, unless
                                      11   there is an unequivocal disavowal of such scope somewhere in the prosecution history. See Oatey
                                      12
800 W. California Avenue, Suite 110




                                           v. IPS, 514 F.3d 1271, 1276 (Fed. Cir. 2008); GE Lighting Solutions LLC v. AgiLight, Inc., 750
                                      13
      Sunnyvale, CA 94086




                                           F.3d 1304, 1311 (Fed. Cir. 2014); Vitronics Corp. v. Conceptronic, Inc., 90 F.3d. 1576, 1583 (Fed.
                                      14   Cir. 1996).
                                      15          Plaintiffs’ proposed construction is fully supported by the language of the claims, as well
                                      16   as the specification and prosecution file history, and, more importantly, does not exclude any of
                                      17   the preferred embodiments of the invention. Plaintiffs therefore respectfully request that the Court
                                      18   adopt their proposed construction for this term.
                                      19          I.       “Glazing Bar”
                                      20
                                                       Claim Term              Plaintiffs’ Construction          Defendant’s Construction
                                      21
                                             glazing bar                    metal bar                          member taking the applied load
                                      22
                                                                                                               on the structural glass
                                      23

                                      24          Plaintiffs propose that this term be construed to mean a “metal bar.” Plaintiffs’ proposed

                                      25   construction is fully supported by the language of the claims, the specification, and the prosecution

                                      26   history of the ‘475 patent. See Ex. B, Macfarlane Opening Report at ¶¶ 150-157. It is also the

                                      27   meaning that a POSA would ascribe to this term. See id. at ¶ 158.

                                      28          Defendant’s proposed construction, however, like so many of its other proposals here,

                                           PLAINTIFFS’ OPENING CLAIM
                                                                                              21                      Case No. 3:18-cv-06721 JCS
                                           CONSTRUCTION BRIEF
                                            Case 3:18-cv-06721-JCS Document 85 Filed 10/18/19 Page 25 of 26


                                       1   suffers from being too narrow, in that it seeks to limit the term “glazing bar” in such a way as to
                                       2   exclude the embodiments of the present invention that are expressly claimed in claims 23, 34, and
                                       3   35 of the ‘475 patent. It is well-established that the same term used in different claims is to be
                                       4   given the same meaning absent compelling evidence to the contrary. PODS, Inc. v. Porta Stor,
                                       5   Inc., 484 F.3d 1358, 1366 (Fed. Cir. 2007) (“We apply a ‘presumption that the same terms
                                       6   appearing in different portions of the claims should be given the same meaning unless it is clear
                                       7   from the specification and prosecution history that the terms have different meanings at different
                                       8   portions of the claims.’” (citations omitted)). Here, however, Defendant’s proposed construction
                                       9   for the “glazing bar” term is inconsistent with, and, indeed, would actually exclude the
                                      10   embodiment expressly recited in claims 23, 34, and 35 of the ‘475 patent.
                                      11          More specifically, in certain embodiments of the claimed invention, a glazing bar can serve
                                      12
800 W. California Avenue, Suite 110




                                           as a member taking the load that is applied to the structural glass layer, such as when it is employed
                                      13
      Sunnyvale, CA 94086




                                           as the horizontal portion of the load transferring means as claimed in claim 11. See Ex. C,
                                      14   Macfarlane Reply at ¶ 41. This particular embodiment is depicted in FIG. 3 (where the glazing
                                      15   bar is labeled as 30). See id.
                                      16          In other embodiments of the claimed invention, however, which also include a “glazing
                                      17   bar” as an element, the “glazing bar” does not take the load that is applied to the structural glass
                                      18   layer. See Ex. C, Macfarlane Reply at ¶ 41. Rather, as recited in claims 23, 34, and 35 of the ‘475
                                      19   patent, a second preferred embodiment of the present invention has the fire-rated glass layer
                                      20   suspended or hanging from the structural glass layer above. See, e.g., Ex. B, Macfarlane Opening
                                      21   at ¶¶ 98, 103, 105. This other embodiment is shown in FIG. 6 (where the “glazing bar” is labeled
                                      22   as 80) and described in the specification of the ‘475 patent at col. 7, ll. 22-47.
                                      23          Unlike the first embodiment, in this second embodiment, the “glazing bar” does not bear
                                      24   the weight or load applied to the structural glass layer. See Ex. C, Macfarlane Reply at ¶ 41.
                                      25   Instead, the “glazing bar” in the second embodiment serves more like a spacer to maintain a
                                      26   uniform distance or space between the fire-rated glass layer and the structural glass layer from
                                      27   which it hangs. See id.
                                      28          Since Defendant’s proposed construction requires the “glazing bar” to bear load,

                                           PLAINTIFFS’ OPENING CLAIM
                                                                                             22                       Case No. 3:18-cv-06721 JCS
                                           CONSTRUCTION BRIEF
                                            Case 3:18-cv-06721-JCS Document 85 Filed 10/18/19 Page 26 of 26


                                       1   Defendant’s proposed construction does not cover or encompass the “glazing bar” recited in
                                       2   claims 23, 34, and 35. Indeed, it appears to exclude them altogether. Defendant’s proposed
                                       3   construction therefore cannot be correct. There is no evidence in the specification or prosecution
                                       4   history that the term “glazing bar” was intended to have one meaning in claim 11 and another,
                                       5   altogether different meaning in claims 23, 34, and 35. Moreover, given that claims 11 and 23 both
                                       6   depend from the same claim (claim 1), such a conclusion would be nonsensical.
                                       7          Thus, much the same as Defendant’s other proposed constructions above, Defendant’s
                                       8   proposed construction for “glazing bar” excludes embodiments that are expressly claimed in the
                                       9   ‘475 patent, as well as at least one preferred embodiment illustrated in the drawings and disclosed
                                      10   in the specification. Defendant’s proposed construction must be rejected.
                                      11          Conversely, Plaintiffs’ proposed construction is fully supported by the language of the
                                      12
800 W. California Avenue, Suite 110




                                           claims, as well as the specification and prosecution file history. Moreover, Plaintiffs’ proposed
                                      13
      Sunnyvale, CA 94086




                                           construction does not exclude any of the preferred embodiments of the invention or any of the
                                      14   specifically claimed embodiments. Plaintiffs therefore respectfully request that the Court adopt
                                      15   their proposed construction for this disputed term.
                                      16   V.     CONCLUSION
                                      17          To the extent that the Court determines that one or more of the disputed claim terms
                                      18   requires construction, for at least the reasons provided above, Plaintiffs Ely Holdings Limited and
                                      19   Greenlite Glass Systems Inc. respectfully request that this Court adopt their proposed
                                      20   construction(s) and reject Defendant’s litigation-driven creations.
                                      21   Dated: October 18, 2019                       Respectfully submitted,
                                      22
                                                                                         DICKINSON WRIGHT PLLC
                                      23
                                                                                         By:     /s/ Donald R. McPhail
                                      24                                                         Donald R. McPhail
                                      25                                                 Attorneys for Plaintiffs
                                                                                         Ely Holdings Limited and
                                      26
                                                                                         Greenlite Glass Systems Inc.
                                      27

                                      28

                                           PLAINTIFFS’ OPENING CLAIM
                                                                                           23                      Case No. 3:18-cv-06721 JCS
                                           CONSTRUCTION BRIEF
